DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to applicant’s reply filed 9/22/2022. 
Claims 1-3 and 7-9 are pending. 
Previous rejections of the claims under 35 USC 103 are maintained and recited below. 
Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive. 
Applicant argues (1) the art fails to teach the limitation of claim 1, “wherein the olefin converter operates at a temperature . . . and a pressure . . . such that olefins are in the vapor phase”. Applicant argues that Halik operates substantially in the liquid phase and the temperature and pressure both play a part in the phase of the material. 
Applicant’s argument has been considered but is not persuasive. In response, Halik teaches operating under operating conditions that fall within the claimed ranges and teaches wherein the feed may be mixed vapor and liquid (“hydrogenated mildly in the liquid or mixed phase” (col. 3, line 53)). The instant application, as in the art, operates in both the vapor and liquid phase. Where the same boiling range feed is treated in the same process operating under the same conditions, it is expected that at least a portion of the hydrogenation occurs in the vaporization phase as claimed. The instant specification does not provide any guidance for reacting olefins in the vapor phase outside of the operating conditions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2012/0061294) in view of Halik (US 3,239,453). 
With respect to claims 1, 3, 7, and 8, Choi teaches a method of upgrading and removing sulfur from a hydrocarbon oil (abstract). The method of Choi comprises first introducing the feed oil and a water feed to a supercritical water unit (0019-0020) at a ratio of 1:10 to 10:1 which includes a volume ratio of water greater than oil (0021) and operating the supercritical water unit to produce light hydrocarbons comprising methane, ethane and propane (i.e. a gas phase product), a water product, and an upgraded feed oil (0026; 0040). The upgraded product stream is further treated in a post-treatment device for sulfur removal (0027). “Post-treatment device 132 can be configured and operated to specifically remove mercaptans, thiols, thioethers, and other organo-sulfur compounds that may form as a result of recombination reactions of hydrogen sulfide (which is released during desulfurization of the petroleum feedstock by reaction with the supercritical water) and olefins and diolefins (which is produced during cracking of the petroleum feedstock by reaction with the supercritical water), which frequently occur in the hydrothermal reactor” (0035). The post treatment device may treat the heavy oil product in the presence of the water product or may treat the hydrocarbon oil after separation and removal of the water phase (0037).The post-treatment reactor removes sulfur from the heavy oil product and occurs at a temperature of 50-350 C, which overlaps the claimed range, and a pressure less than 22 MPa, which encompasses the claimed range (0028). The post treatment process may be hydrotreatment or hydrodesulphurization (0030). 
	Choi teaches subjecting the SCW effluent to further treatment in a post treatment device including hydroconversion, hydrotreating, hydrodesulfurization reactors (0030) that may be “configured and operated to specifically remove mercaptans, thiols, thioethers, and other organo-sulfur compounds . . . and olefins and diolefins” (0035). However, Choi does not explicitly teach introducing the upgraded feed oil to an olefin converter comprising a hydrogenation catalyst and hydrogen under the conditions claimed, and introducing the reduced effluent stream to a hydrotreater under the conditions claimed to produce a desulfurized upgraded oil. 
In art of conversion of olefins and sulfur through hydrogenation, Halik teaches a two- stage process for the selective hydrogenation of normally liquid hydrocarbon mixtures of unstable components including olefins and diolefins such as pyrolysis oil (col. 1, lines 9+; col. 4, line 50+). The hydrogenation stage of Halik operates in the presence of a porous solid hydrogenation catalyst of high activity and low polymerization activity to provide hydrogenation of at least 35%, preferably at least 60% (which includes 80%) of the diolefins (col. 4, line50+) the olefinic hydrocarbons in the presence of hydrogen at a temperature of 75-300F, which falls within the claimed range, a LHSV of 0.2-15, 500-5000 scfb hydrogen to feed, a hydrogen pressure of 200 -800 psi, which results in a total pressure in the claimed range, (col. 2, line 67+). Desulfurization in the second stage occurs in the presence of a solid catalyst having high desulfurization activity under temperature of 350-700 F, hydrogen pressure of 200-800 psia, ,and velocity of 0.2-6 (col. 3, line 20+). The desulfurization catalyst may be e.g. sulfide composite of cobalt and molybdenum on alumina (col. 9, line 41+).  It would have been obvious to a person of ordinary skill in the art at the time of filing to select as the post treatment device capable of olefin saturation and hydrodesulfurization of Choi the specific hydrogenation and hydrodesulfurizaton process for treating olefinic effluents taught in Halik for the benefit of upgrading the effluent while minimizing polymerization and coking. 
	With respect to claim 9, Choi teaches upgrading a petroleum feedstock (abstract). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Halik as applied to claim 1 above, and further in view of Choi ‘975 (US 2015/0321975).
With respect to claim 2, Choi teaches increasing a pressure of the feed oil in an oil feed pump to produce a pressurized oil feed, increasing a temperature of the pressurized oil feed in an oil feed heater to produce a heated oil feed, increasing a pressure of the water feed in a water pump to produce a pressurized water stream, increasing a temperature of the pressurized water stream in a water heater to produce supercritical water feed and mixing a heated oil feed and a supercritical water feed in a feed mixer to produce a mixed stream (0019-0022). Choi teaches introducing the mixed stream to a supercritical water reactor and allowing conversion reactions to occur in the supercritical water reactor to produce a reactor effluent (0023-0025). Choi teaches first product stream 112 exiting hydrothermal reactor 110 can be separated into a water recycle stream and a hydrocarbon product stream, and the hydrocarbon product stream can then be supplied to post treatment device 132 for further processing (0037). Choi teaches introducing the reactor effluent to a cooling device and reducing the temperature of the reactor effluent in the cooling device to produce a cooled fluid (0041).
Choi does not expressly state wherein the separation upstream of the post treatment reactor includes cooling, depressurizing, separating a gas phase and liquid phase from a gas-liquid separator, and separating the liquid phase in an oil-water to produce a water product and an upgraded feed oil. 
However, in related art of supercritical water conversion, Choi’ 975 teaches cooling 14 the SCW modified effluent 118 (0040), reducing the pressure 16 (0041), separating a gas phase 124 and a liquid phase 136 in a gas-liquid separator 18 (0042), and further separating the liquid phase 136 in an oil-water separator 28 to produce a water product 140 and an oil product 142 (0050) (Figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use known separation means as taught in Choi ‘975 to isolate the modified oil fraction prior to further treatment in the process of Choi in view of Halik to do no more than obtain the predictable results of isolation of the product streams.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRANDI M DOYLE/Examiner, Art Unit 1771     
    
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771